Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 18, 2022

                                     No. 04-21-00535-CV

              TEXAS BRANDON CORPORATION, INC. and Ronald Wilson,
                                Appellants

                                               v.

 EOG, KARBUHN OIL COMPANY, Robert E. Brandt, Chad E. Brandt, Joachim K. Leicht,
                    Dick A. Tracy, and Alicat, Energy,
                                Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-03-00066-CVK
                          Honorable Lynn Ellison, Judge Presiding


                                        ORDER
        On February 14, 2022, appellants filed their appellants’ brief. The brief does not comply
with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.
Specifically, the brief violates Texas Rule of Appellate Procedure 38.1 because it does not
contain a statement of facts with record references or a proper legal argument with appropriate
citations to authorities and the appellate record. See id. R. 38.1(g), 38.1(i).

       Accordingly, we ORDER appellants’ brief STRICKEN and ORDER appellants to file
an amended brief in this court complying with Rules 38.1 on or before March 11, 2022 or this
appeal will be dismissed for want of prosecution. See id. R. 38.9, 42.3.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court